Name: 2000/429/EC: Commission Decision of 6 July 2000 amending Decision 97/365/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of products prepared from meat of bovine animals, swine, equidae and sheep and goats (notified under document number C(2000) 1844) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  trade;  international trade;  trade policy;  foodstuff
 Date Published: 2000-07-11

 Avis juridique important|32000D04292000/429/EC: Commission Decision of 6 July 2000 amending Decision 97/365/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of products prepared from meat of bovine animals, swine, equidae and sheep and goats (notified under document number C(2000) 1844) (Text with EEA relevance) Official Journal L 170 , 11/07/2000 P. 0012 - 0013Commission Decisionof 6 July 2000amending Decision 97/365/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of products prepared from meat of bovine animals, swine, equidae and sheep and goats(notified under document number C(2000) 1844)(Text with EEA relevance)(2000/429/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1) as amended by Decision 98/603/EC(2), and in particular Article 2(1) thereof,Whereas:(1) Commission Decision 97/222/EC(3) draws up a list of third countries from which the Member States authorise imports of meat products.(2) For the countries on that list the animal health and veterinary certification requirements for importation of meat products have been laid down in Commission Decision 97/221/EC(4).(3) Provisional lists of third country establishments from which the Member States authorise imports of products prepared from meat of bovine animals, swine, equidae and sheep and goats have been drawn up by Commission Decision 97/365/EC(5).(4) The Commission has received from Slovakia a list of establishments, with guarantees that it fully meets the appropriate Community health requirements.(5) A provisional list of establishments producing products prepared from meat of bovine animals, swine, equidae and sheep and goats can thus be drawn up in respect of Slovakia.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The text of the Annex to this Decision is added to the Annex to Decision 97/365/EC.Article 2This Decision is addressed to the Member States.Done at Brussels, 6 July 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 89, 4.4.1997, p. 39.(4) OJ L 89, 4.4.1997, p. 32.(5) OJ L 154, 12.6.1997, p. 41.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGAPaÃ ­s: REPÃ BLICA ESLOVACA/Land: SLOVAKIET/Land: SLOWAKISCHE REPUBLIK/Ã §Ã Ã Ã ±: Ã £Ã Ã Ã Ã Ã ÃÃ Ã  Ã Ã Ã Ã Ã Ã ¡Ã Ã ¤ÃÃ /Country: SLOVAK REPUBLIC/Pays: SLOVAQUIE/Paese: REPUBBLICA SLOVACCA/Land: SLOWAAKSE REPUBLIEK/PaÃ ­s: REPÃ BLICA ESLOVACA/Maa: SLOVAKIA/Land: SLOVAKIEN>TABLE>